As an act to rebut the idea of acquiescence, this evidence is proper, but cannot be received as creating evidence for herself. Other evidence was offered on both sides, but not being in court, its nature is not precisely known. There was, however, a verdict for the plaintiff.2
2 The Court unanimously agreed, that the following rules should hereafter be observed on appeals respecting depositions transmitted from the court below, viz., if an exception is taken to the reading the deposition below, it must appear from the papers sent up, unless for some intrinsic cause of exception admitted here.
Depositions must be sent up enclosed under seal, and certified on the outside of the cover to have been sealed below by the clerk. If not sealed and certified, not to be read; and for the greater regularity, the clerk ought to certify at the foot, or on some part of each deposition, that the same was read in evidence. See 1 Hayw. 105, n.; Bro. Ad.  Civil Law,. 494.